Citation Nr: 1518083	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board construes November 2014 correspondence from the representative as raising the matter of service connection for glaucoma, including as secondary to diabetes mellitus.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to SMC based on the need for regular aid and attendance due to various service-connected disabilities, including type II diabetes mellitus, brain trauma from shell fragment wounds, and post-traumatic stress disorder (PTSD).

The medical evidence of record indicates that the Veteran needs the assistance of another person to attend to some of the routine activities of daily living.  See July 2009 physician statement, June 2011 VA examination report.

On June 2011 VA examination in connection with the Veteran's claim for SMC, the examiner found that the Veteran's vision affects the ability of the Veteran to protect himself from the daily environment.  However, a June 2011 VA eye examination report indicates that the Veteran's vision loss is due to bilateral glaucoma, a disability which is not service-connected.
As noted in the Introduction, the Veteran has recently indicated that he wished to submit a claim for service connection for glaucoma, including as secondary to service-connected diabetes mellitus.  See November 2014 Informal Hearing Presentation.  The AOJ has not adjudicated the claim of entitlement to service connection for glaucoma and the Board is precluded from adjudicating this claim in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).  This unadjudicated claim is inextricably intertwined with the issue currently on appeal, as the resolution of that claim might have some bearing upon the Veteran's entitlement to SMC.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should adjudicate the issue of service connection for glaucoma, including as secondary to diabetes mellitus.  This issue should not be certified to the Board unless the Veteran perfects an appeal with regard to any denied claim.

2.  Following any additional development deemed necessary, readjudicate the issue of special monthly compensation (SMC) based on the need for aid and attendance.  If any benefit for which a substantive appeal has been submitted remains denied and additional relevant evidence received, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






